 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ALISSA STEVENS,                                     )    Case No.: 1:18-cv-1082 - JLT
                                                         )
12                   Plaintiff,                          )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                         )    FOR AN EXTENSION OF TIME
13           v.                                          )
14   NANCY A. BERRYHILL,                                 )    (Doc. 12)
     Acting Commissioner of Social Security,             )
15                                                       )
                     Defendant.                          )
16
17           On January 2, 2019, the parties filed a stipulation for Plaintiff to have an extension of time to
18   serve her confidential letter brief. (Doc. 12) Notably, the Scheduling Order allows for a single
19   extension of thirty days by the stipulation of the parties (Doc. 5 at 4), and this is the first extension
20   requested by either party. Accordingly, the Court ORDERS:
21           1.      The request for an extension of time (Doc. 12) is GRANTED; and
22           2.      Plaintiff SHALL serve a confidential letter brief no later than February 16, 2019.
23
24   IT IS SO ORDERED.
25
        Dated:     January 3, 2019                                 /s/ Jennifer L. Thurston
26                                                           UNITED STATES MAGISTRATE JUDGE

27
28
